First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 2, 4-8, 10-12, 14-17, 19-24 and 26 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/079047 A1 (DRUGTECH CORPORATION) (hereinafter “DRUGTECH”) .
As per claim 1, DRUGTECH discloses a method of reducing the incidence of preterm delivery in a pregnant female subject (reducing the occurrence of preterm delivery in pregnant female subjects; abstract), the method comprising administering a compound similar to 17α-hydroxyprogesteryl 6-hydroxycaproate, 
    PNG
    media_image1.png
    146
    383
    media_image1.png
    Greyscale
, to the subject (administering a pharmaceutical composition comprising a steroid hormone to a pregnant female subject, where the pharmaceutical composition comprises 17α-hydroxyprogesterone caproate, 
    PNG
    media_image2.png
    113
    242
    media_image2.png
    Greyscale
; claims 1, 30).

DRUGTECH does not disclose the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety.
However, UNITED discloses the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety (the drug is released in a prodrug form of a soluble 6-hydroxyhexanoic acid-conjugate; paragraph [0075]). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by DRUGTECH, in order to have provided for the compound comprising the hydroxy group attached to the 
Additionally, the use of prodrug moieties, such as esters, to improve the solubility, reduce unwanted side effect(s), enhance stability, etc. of drugs is well known in the art (see for example, US 5,512,570, Dorn, col. 12, lines 29- 57).  Thus, the use of the prodrug moiety of UNITED with the production of 17α-hydroxyprogesteryl 6-hydroxycaproate with the reasonable expectation that the compound would be useful as taught by DRUGTECH would have been obvious to the skilled artisan in the art at the time of the present invention.

As per claim 2, DRUGTECH and UNITED, in combination, disclose the method as set forth in claim 1, and DRUGTECH further discloses wherein the pregnant female subject (reducing the occurrence of preterm delivery in pregnant female subjects; abstract) is less than 37 weeks gestation (preterm delivery may also be defined as any live birth occurring between 20 and 36 weeks of gestation; paragraph [0021]).


As per claim 5, DRUGTECH and UNITED, in combination, disclose the method as set forth in claim 1, and DRUGTECH further discloses wherein the compound similar to the 17α-hydroxyprogesteryl 6-hydroxycaproate (the pharmaceutical composition comprises 17α-hydroxyprogesteryl 6-hydroxycaproate; claim 30) is administered intravenously (the injection is an intravenous; claim 20).
DRUGTECH does not disclose the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety.
However, UNITED discloses the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety (the drug is released in a prodrug form of a soluble 6-hydroxyhexanoic acid-conjugate; paragraph [0075]). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by DRUGTECH, in order to have provided for the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety, as previously disclosed by UNITED (UNITED; paragraph [0075]), for improving the effectiveness of the compound in prevention of preterm labor or preterm birth (DRUGTECH; abstract) and to improve the solubility of the compound (UNITED; paragraph [0075]).

For these reasons, the claimed invention is rendered prima facie obvious.

Claims 7, 8, 11, 12, 15-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0213686 A1 (LIPOCINE INC) (hereinafter "LIPOCINE”) in view of UNITED.

    PNG
    media_image1.png
    146
    383
    media_image1.png
    Greyscale
, to the subject (administering to the female subject the pharmaceutical composition comprising 17-hydroxyprogesterone caproate, 
    PNG
    media_image2.png
    113
    242
    media_image2.png
    Greyscale
, where the hydroxyprogesterone is 17α-hydroxyprogesterone; paragraphs [0003], [0014], [0284]).
LIPOCINE does not disclose the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety.
However, UNITED discloses the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety (the drug is released in a prodrug form of a soluble 6-hydroxyhexanoic acid-conjugate; paragraph [0075]). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by LIPOCINE, in order to have provided for the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety, as previously disclosed by UNITED (UNITED; paragraph [0075]), for improving the effectiveness of the compound in prevention of 
LIPOCINE and UNITED both disclose the use of the caproic acid derivatives of the pharmaceutical compounds (LIPOCINE; paragraphs [0003], [0284]) (UNITED; paragraph [0075]) for the use in a subject who is in need of an anti-inflammatory treatment (LIPOCINE; paragraph [0154]) (UNITED; paragraphs [0082], [0100]), the modification to LIPOCINE's structure, of providing for the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety, would provide the benefit of improved solubility of the compound, and therefore, higher bioavailability.

As per claim 8, LIPOCINE and UNITED, in combination, disclose the method as 
set forth in claim 7, and LIPOCINE further discloses wherein the pregnant female subject is less than 37 weeks gestation (Preterm Birth PTB is a delivery from 20 to 36 weeks of gestation, birth is given before 28 completed weeks; [0004], [0062]).

As per claim 11, LIPOCINE and UNITED, in combination, disclose the method as set forth in claim 7, and LIPOCINE further discloses wherein the compound similar to the 17α-hydroxyprogesteryl 6-hydroxycaproate is administered intramuscularly (17-hydroxyprogesterone caproate is available for intramuscular injection to prevent Preterm Birth, where 17-hydroxyprogesterone is 17α-hydroxyprogesterone; paragraph [0003]).
LIPOCINE does not disclose the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety.

As per claim 12, LIPOCINE and UNITED, in combination, disclose the method as set forth in claim 7, and LIPOCINE further discloses wherein the compound similar to 17α-hydroxyprogesteryl 6-hydroxycaproate is administered (administering to the female subject the pharmaceutical composition comprising 17-hydroxyprogesterone caproate, where the hydroxyprogesterone is 17α-hydroxyprogesterone; paragraphs [0003], [0014], [0284]) using an oil-based pharmaceutically-acceptable vehicle (as shown in table 1, the dosage forms 3 and 5 comprise 17-hydroxyprogesterone caproate and Castor Oil, where the hydroxyprogesterone is 17α-hydroxyprogesterone; paragraphs [0003], [0244]).
LIPOCINE does not disclose the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety, and further does not disclose wherein the compound is administered intravenously.

As per claim 15, LIPOCINE and UNITED, in combination, disclose the method as set forth in claim 7, and LIPOCINE further discloses wherein contractile frequency is reduced after administration (increase in the baseline of 17-hydroxyprogesterone results in preventing inappropriate contractions resulting in miscarriage, the outcome is measured as Uterine contraction frequency; paragraphs [0133], [0153]) of the compound similar to 17a-hydroxyprogesteryl 6-hydroxycaproate to the subject (administering to the female subject the pharmaceutical composition comprising 17-hydroxyprogesterone caproate, where the hydroxyprogesterone is 17α-hydroxyprogesterone; paragraphs [0003], [0014], [0284]).

However, UNITED discloses the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety (the drug is released in a prodrug form of a soluble 6-hydroxyhexanoic acid-conjugate; paragraph [0075]). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by LIPOCINE, in order to have provided for the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety, as previously disclosed by UNITED (UNITED; paragraph [0075]), for improving the effectiveness of the compound in prevention of preterm labor or preterm birth (LIPOCINE; paragraph [0014]) and to improve the solubility of the compound (UNITED; paragraph [0075]).
As per claim 16, LIPOCINE discloses a method of reducing inflammation (patients most suitable for receiving 17-hydroxyprogesterone ester are the ones that are in need of an antiinflammatory; paragraph [0154]) in a pregnant female subject (treat pregnant female subjects who are at risk of preterm birth; paragraph [0014]), the method comprising administering the compound similar to 17α-hydroxyprogesteryl 6-hydroxycaproate to the subject (administering to the female subject the pharmaceutical composition comprising 17-hydroxyprogesterone caproate, where the hydroxyprogesterone is 17α-hydroxyprogesterone; paragraphs [0003], [0014], [0284]). LIPOCINE does not disclose the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety. However, UNITED discloses the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic 

As per claim 17, LIPOCINE and UNITED, in combination, disclose the method as set forth in claim 16, and LIPOCINE further discloses wherein the pregnant female subject is less than 37 weeks gestation (Preterm Birth PTB is a delivery from 20 to 36 weeks of gestation, birth is given before 28 completed weeks; [0004], [0062]).

As per claim 20, LIPOCINE and UNITED, in combination, disclose the method as 
set forth in claim 16, and LIPOCINE further discloses wherein the compound similar to the 17α-hydroxyprogesteryl 6-hydroxycaproate is administered intramuscularly (17-hydroxyprogesterone caproate is available for intramuscular injection to prevent Preterm Birth, where 17-hydroxyprogesterone is 17α-hydroxyprogesterone; paragraph [0003]).
LIPOCINE does not disclose the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety.
However, UNITED discloses the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety (the drug is released in a 

As per claim 21, LIPOCINE and UNITED, in combination, disclose the method as set forth in claim 16, and LIPOCINE further discloses wherein the compound similar to 17α-hydroxyprogesteryl 6-hydroxycaproate is administered (administering to the female subject the pharmaceutical composition comprising 17-hydroxyprogesterone caproate, where the hydroxyprogesterone is 17α-hydroxyprogesterone; paragraphs [0003], [0014], [0284]) using an oil-based pharmaceutically-acceptable vehicle (as shown in table 1, the dosage forms 3 and 5 comprise 17-hydroxyprogesterone caproate and Castor Oil, where the hydroxyprogesterone is 17α-hydroxyprogesterone; paragraphs [0003], [0244]).
LIPOCINE does not disclose the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety, and further does not disclose wherein the compound is administered intravenously.
However, UNITED discloses the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety (the drug is released in a prodrug form of a soluble 6-hydroxyhexanoic acid-conjugate; paragraph [0075]), and 
As per claim 22, LIPOCINE discloses a method of monitoring the efficacy of the compound similar to 17α-hydroxyprogesteryl 6-hydroxycaproate therapy (the post-dose blood levels of 17-hydroxyprogesterone caproate were monitored for 24 hours after dosing, where the hydroxyprogesterone is 17α-hydroxyprogesterone; paragraphs [0003], [0286]) in a subject thereof (treat pregnant female subjects who are at risk of preterm birth; paragraph [0014]), the method comprising: detecting a concentration of the compound similar to 17α-hydroxyprogesteryl 6-hydroxycaproate in the subject (the post-dose blood levels of 17-hydroxyprogesterone caproate were monitored for 24 hours after dosing, where the hydroxyprogesterone is 17α-hydroxyprogesterone, the results are shown in the table XIV; paragraphs [0003], [0286]).
LIPOCINE does not disclose the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety.

For these reasons, the claimed invention is rendered prima facie obvious.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LIPOCINE and UNITED in view of DRUGTECH.
As per claim 10, LIPOCINE and UNITED, in combination, disclose the method as 
set forth in claim 7, and LIPOCINE further discloses comprising administering 250 mg/weekly (intramuscular injection of 17-hydroxyprogesterone caproate, 

    PNG
    media_image2.png
    113
    242
    media_image2.png
    Greyscale
, is available as 250 mg in 1 mL, and repeated every week; paragraph [0006]) of the compound similar to the 17α-hydroxyprogesteryl 6-hydroxycaproate, 
    PNG
    media_image1.png
    146
    383
    media_image1.png
    Greyscale
,  to the subject (administering to the female subject the pharmaceutical composition comprising 17-hydroxyprogesterone caproate, where the hydroxyprogesterone is 17α-hydroxyprogesterone; paragraphs [0003], [0014], [0284]).
LIPOCINE does not disclose the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety, and further does not disclose administering less than 250 mg/weekly.
However, UNITED discloses the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety (the drug is released in a prodrug form of a soluble 6-hydroxyhexanoic acid-conjugate; paragraph [0075]). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by LIPOCINE, in order to have provided for the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety, as previously disclosed by UNITED (UNITED; paragraph [0075]), for improving the effectiveness of the compound in prevention of preterm labor or preterm birth (LIPOCINE; paragraph [0014]) and to improve the solubility of the compound (UNITED; paragraph [0075]). And further, DRUGTECH discloses administering less than 250 mg/weekly (the pharmaceutical composition comprising from about 100 mg to about 3000 mg of hydroxyprogesterone caproate derivative is administered to the pregnant female subject once weekly; claim 31). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the 
(DRUGTECH; claims 1,30) to prevent miscarriage and premature birth (LIPOCINE; paragraph [0014]) (DRUGTECH; abstract), the modification to LIPOCINE's method, of providing for administering less than 250 mg/weekly, would provide the benefit of reducing the side-effects of the compound by reducing the dosage.

As per claim 19, LIPOCINE and UNITED, in combination, disclose the method as set forth in claim 16, and LIPOCINE further discloses comprising administering 250 mg/weekly (intramuscular injection of 17-hydroxyprogesterone caproate is available as 250 mg in 1 mL, and repeated every week; paragraph [0006]) of the compound similar to the 17α-hydroxyprogesteryl 6-hydroxycaproate to the subject (administering to the female subject the pharmaceutical composition comprising 17-hydroxyprogesterone caproate, where the hydroxyprogesterone is 17α-hydroxyprogesterone; paragraphs [0003], [0014], [0284]).

LIPOCINE does not disclose the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety, and further does not disclose administering less than 250 mg/weekly.

For these reasons, the claimed invention is rendered prima facie obvious.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over LIPOCINE and UNITED, and further in view of the publication entitled "Emerging tocolytics: challenges in designing and testing drugs to delay preterm delivery and prolong pregnancy” by Olson, et al (hereinafter “Olson" submitted by applicant on IDS dated 

As per claim 14, LIPOCINE and UNITED, in combination, disclose the method as set forth in claim 7, and LIPOCINE further discloses wherein contractile is reduced (increase in the baseline of 17-hydroxyprogesterone results in preventing inappropriate contractions resulting in miscarriage, the outcome is measured as Uterine contraction frequency; paragraphs [0133], [0153]) after administration of the compound similar to
17α-hydroxyprogesteryl 6-hydroxycaproate to the subject (administering to the female subject the pharmaceutical composition comprising 17-hydroxyprogesterone caproate, where the hydroxyprogesterone is 17a-hydroxyprogesterone; paragraphs [0003],
[0014], [0284]).
LIPOCINE does not disclose contractile force, and further does not disclose the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety.
However, UNITED discloses the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety (the drug is released in a prodrug form of a soluble 6-hydroxyhexanoic acid-conjugate; paragraph [0075]). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by LIPOCINE, in order to have provided for the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety, as previously disclosed by UNITED (UNITED; paragraph [0075]), for improving the effectiveness of the compound in prevention of preterm labor or preterm birth (LIPOCINE; paragraph [0014]) and to improve the solubility of the compound (UNITED; paragraph [0075]). And further, Olson discloses 
For these reasons, the claimed invention is rendered prima facie obvious.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over LIPOCINE and UNITED in view of US 2006/0025390 A1 (ROBY).
As per claim 23, LIPOCINE and UNITED, in combination, disclose the method as 
set forth in claim 22, and LIPOCINE further discloses wherein the method of detecting a concentration of the compound similar to 17α-hydroxyprogesteryl 6-hydroxycaproate, 
    PNG
    media_image1.png
    146
    383
    media_image1.png
    Greyscale
 , (the post-dose blood levels of 17-hydroxyprogesterone caproate, 
    PNG
    media_image2.png
    113
    242
    media_image2.png
    Greyscale
, were monitored for 24 hours after dosing, where the hydroxyprogesterone is 17α-hydroxyprogesterone; paragraphs [0003], [0286]) comprises: contacting, in vitro, a portion of a sample of serum with a detector (the blood samples were collected and converted into a serum that was analyzed by HPLC-MS/MS for 17α-hydroxyprogesterone caproate, where the hydroxyprogesterone is 17α-hydroxyprogesterone; paragraphs [0003], [0286]); quantifying a signal, the signal being proportional to an amount of the compound similar to 17α-hydroxyprogesteryl 6-hydroxycaproate in the sample, whereby a concentration of the compound similar to 17α-hydroxyprogesteryl 6-hydroxycaproate in the sample is calculated (the serum that was analyzed by HPLC-MS/MS for 17α-hydroxyprogesterone caproate, where the hydroxyprogesterone is 17α-hydroxyprogesterone, the results are shown in table XIV; paragraphs [0003], [0286]).
LIPOCINE does not disclose the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety, and further does not disclose contacting a sample with an antibody having specific binding affinity for the compound, thereby forming a complex of the antibody and the compound, the antibody having a detectable label; separating the complex formed in said step of contacting from 
However, UNITED discloses the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety (the drug is released in a prodrug form of a soluble 6-hydroxyhexanoic acid-conjugate; paragraph [0075]). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by LIPOCINE, in order to have provided for the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety, as previously disclosed by UNITED (UNITED; paragraph [0075]), for improving the effectiveness of the compound in prevention of preterm labor or preterm birth (LIPOCINE; paragraph [0014]) and to improve the solubility of the compound (UNITED; paragraph [0075]). And further, Roby discloses contacting a sample with an antibody having specific binding affinity for the compound
(human sera containing 17α-hydroxyprogesterone-binding antibodies were reacted against progesterone, the testing was done by ELISA assay; paragraphs [0126]-[0127]), thereby forming a complex of the antibody and the compound (human sera containing 17α-hydroxyprogesterone-binding antibodies were reacted against progesterone, i.e., forming a complex, the testing was done by ELISA assay; paragraphs [0126]-[0127]), the antibody having a detectable label (the testing was done by ELISA assay using the alkaline-phosphatase-conjugated antibodies, addition of the enzyme-labeled second antibody after incubation and washing resulted in color development; paragraphs [0104], [0115], [0127]); separating the complex formed in said step of contacting from antibody not comprising the complex (the testing was done by ELISA assay, the 
For these reasons, the claimed invention is rendered prima facie obvious.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over LIPOCINE in view of UNITED, and further in view of the publication entitled “Steroid Endocrinology of Pregnancy" by Pepe, et al (hereinafter “Pepe” submitted by applicant on IDS dated 01/30/2019).
As per claim 24, LIPOCINE and UNITED, in combination, disclose the method as set forth in claim 22, and LIPOCINE further discloses wherein if the concentration of the compound similar to 17α-hydroxyprogesteryl 6-hydroxycaproate in the subject is less than 5 ng/ml (serum progesterone levels of less than 5 ng/ml were associated with a spontaneous miscarriage in 86 percent of cases; paragraph [0152]), the method further comprises administering the compound similar to 17α-hydroxyprogesterone caproate to the subject (administering to the female subject the pharmaceutical composition comprising 17-hydroxyprogesterone caproate, where the hydroxyprogesterone is 17α-hydroxyprogesterone; paragraphs [0003], [0014], [0284]).
LIPOCINE does not disclose the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety, and further does not disclose wherein the concentration is less than 6 ng/ml.
However, UNITED discloses the compound comprising the hydroxy group attached to the C6 carbon atom of the caproic acid moiety (the drug is released in a 
For these reasons, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues
It was expected that tobacco smoke toxicants would reduce glucocorticoid action and that said action would decrease the effectiveness of steroid hormone treatment, but it was found that said toxicants did not inhibit the effectiveness of said treatment;
There is no apparent reason for the skilled artisan to modify/combine the reference teachings to arrive at each and every limitation of the claimed invention without impermissible hindsight analysis; not reason to look to United, directed to polymer compositions with prostacycline compounds, for successful combination with the 17-HPC compounds used in Drugtech; the references are directed to completely separate and distinct compounds and compositions, for use in completely separate and distinct types of treatments;
17α-hydroxyprogesteryl 6-hydroxycaproate decreases contractility and inflammation related to contractility with greater potency and effectiveness than it parent compound, 17-HPC; longer half-life as compared to HPC;
Chemical compounds and their functional properties are unpredictable and points to various derivatives of progesterone and differences in their activity and, thus, according to applicant, the biologic effect may not be predicted unless the precise effect is known from the position that is hydroxylated;
Claim 26 is patentable over the references because Drugtech teaches the general administration of at least 100 mg to about 3000 mg of 17-HPC;
Similar to Drugtech, Lipocine fails to teach a compound comprising the hydroxyl group attached to the C6 carbon atom of the caproic acid moiety and there is no data showing that administration of these compounds can reduce contractibility and/or reduce inflammation in a pregnant female; at best, Lipocine teaches improved bioavailability of the compounds but said it not a teaching of reduced contractility and/or inflammation in a pregnant female; 17-HPC actually increased contractility in pregnant females as shown in Furcron et al., 2015;
Although, Lipocine teaches 17-hydroxyprogesterone reduces contractions, there is no evidence that 17α-hydroxyprogesteryl 6-hydroxycaproate would have the same effects; as shown in Patil et al., all derivatives do not necessarily work as predicted or similarly to the parent compound or each other;
Applicant shows 17α-hydroxyprogesteryl 6-hydroxycaproate was more effective in reducing myometrial contractility than the parent compound, HPC;
 Claim 26 is patentable over the combination of Lipocine and United because at best, Lipocine teaches a daily oral administration of 40 mg to 3200 mg of 17HPC and, there is nothing to suggest the administration of a weekly amount of 100 mg to 250 mg of a derivative; and
Olson, Roby and Pepe fail to teach or suggest modifying the compounds of Lipocine to form 17α-hydroxyprogesteryl 6-hydroxycaproate for decreasing contractility and inflammation related to contractility.
Applicant’s argument was considered but not persuasive for the following reasons.
In response to applicant's argument that the examiner's conclusion of 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP § 2145 (X.A.).
As discussed above, the art teaches 17α-hydroxyprogesterone caproate,
    PNG
    media_image2.png
    113
    242
    media_image2.png
    Greyscale
, and its use in the reduction of preterm delivery in a pregnant female subject.
Applicant argument centers around the lack of teaching of the claimed compound, 17α-hydroxyprogesteryl 6-hydroxycaproate, 
    PNG
    media_image1.png
    146
    383
    media_image1.png
    Greyscale
.  
However, the only difference between the prior art compound and the claimed compound is a 6OH group on the caproic acid moiety.  
Although, United is not directed to hydroxyprogesterone or reducing preterm delivery, it teaches the prodrug moiety 6-hydroxyhexanoic acid and its ability to increase the solubility of the compounds of United.  Said increase in solubility of 
Applicant argues differences in chemical compounds and functionality of said compounds.  However, based on the level of skill of the ordinary artisan in the pharmaceutical/medical art at the time of the present invention, the skilled artisan would have had the reasonable expectation of differences in the physical properties of the compounds, such as, differences in solubility, potency and half-life, however, said skilled artisan would have the reasonable expectation that the compounds would have the same biological activity, i.e., be useful in the reduction of preterm delivery.  Therefore, applicant’s showing of difference in the physical properties of 17α-hydroxyprogesterone caproate and 17α-hydroxyprogesteryl 6-hydroxycaproate is not considered unexpected or unobvious.
Applicant also argues the differences in activity of monohydroxylated progesterones with reference to Patil et al.  
The issue here is the difference in the ester prodrug moiety of 17-hyroxyprogesterone, i.e., caproate vs 6OH-carproate.  As shown by the art, other esters of 17-HP, including the acetate ester, are also useful in reducing preterm delivery (see Lipocine, paragraph 0003).  Therefore, the skilled artisan in the pharmaceutical art would have the reasonable expectation that substitution on an ester group would not alter the biological property of the compound.  In short, the skilled artisan in the pharmaceutical art at the time of the present invention would have had the reasonable expectation that the replacement of caproate with 6OH caproate would result in a compound with similar biological property and, thus, the same use as taught for esters of 17-hydroprogesterone such as 17-HPC.
In regards to Lipocine, applicant argues the reference teaches improved bioavailability of the prior art compounds but provides no data showing that administration of the compounds can reduce contractibility and/or reduce inflammation in a pregnant female and points to Ruddock and Furcron as teaching 17-HPC actually increased contractility.  
However, as noted by the court, a reference is not limited to its working examples.  It must be evaluated for what it teaches those of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966).  In re Chapman, 357 F.2d 418, 148 USPQ 711 (CCPA 1966).  
Here, as set forth in paragraph 0153 of Lipocine:

    PNG
    media_image3.png
    119
    282
    media_image3.png
    Greyscale
, esters of 17-hydroxyprogesterone reduce contractions that may result in miscarriage.
Additionally, the present specification discloses:

    PNG
    media_image4.png
    164
    612
    media_image4.png
    Greyscale
;


    PNG
    media_image5.png
    260
    641
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    531
    630
    media_image6.png
    Greyscale
.  
In essence, applicant’s specification shows that which is taught by Lipocine, i.e., the reduction of uterine contraction utilizing esters of 17-hydroxypregesterone (see paragraph 0153 of Lipocine above).
In regards to claim 26, applicant argues there is nothing to suggest the administration of a weekly amount of 100 mg to 250 mg of a derivative in the cited 

However, Drugtech teaches the general administration of at least 100 mg to about 3000 mg of HPC and that the frequency of administration is any frequency that would achieve the desired result which is inclusive of once-weekly for injections of a depot formulation comprising 17-HPC (see paragraph 0046).  Thus, the reference suggests the administration of weekly amount of 100 mg to 250 mg of 17-HPC and renders obvious the administration of 17α-hydroxyprogesteryl 6-hydroxycaproate in the same amount.
Lastly, applicant argues Olson, Roby and Pepe fail to teach or suggest modifying the compounds of Lipocine to form 17α-hydroxyprogesteryl 6-hydroxycaproate for decreasing contractility and inflammation related to contractility.
However, said teaching is provided by the combination of Drugtech or Lipocine in view of United.   
In short, based on the teachings of the art in regards to 17-HP esters including 17-HPC and the knowledge of the skilled artisan in the pharmaceutical/medical art, the modification of 17-HPC utilizing 6-hydroxyhexanoic acid as prodrug moiety is rendered prima facie obvious.  The skilled artisan would have had the reasonable expectation that the compound obtained, i.e., 17α-hydroxyprogesteryl 6-hydroxycaproate, would be useful as taught for 17-HPC.  
For these reasons, the claims stand rejected as indicated above.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is 
(571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA P BADIO/Primary Examiner, Art Unit 1628